Title: To Thomas Jefferson from Jacob Wagner, 25 August 1803
From: Wagner, Jacob
To: Jefferson, Thomas


          
            Depart. State25 Augt. 1803
          
          J Wagner presents his best respects to the President of the United States and encloses an application for a pardon by Thomas Hutchings and John Hopkins. A blank pardon accompanies the papers, which were put into J.W’s hands by direction of the Marshal, with a request that it might be intimated to the President that one of the applicants (which is not stated) is labouring under a fit of sickness.
          J.W. duly received the President’s letter respecting the pardon of Miller, the burglar, and by the same post the pardon itself. The President’s letter enclosing one from the Secretary of the Prefecture of the Lower Alps has also been received and its directions executed.
        